 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MOHAMMAD ABUL HASNAT, et al.,                      Case No. 1:19-cv-00388-LJO-SAB

12                  Plaintiffs,                         ORDER REQUIRING APPOINTMENT OF
                                                        GUARDIAN AD LITEM
13           v.
                                                        (ECF No. 2)
14   MICHAEL POMPEO, et al.,
                                                        TEN-DAY DEADLINE
15                  Defendants.

16

17          On March 22, 2019, Plaintiffs Mohammad Abul Hasnat, Nuzhat Aslam, Muhammad

18 Aslam Chaudhry, and minors Q, R, and M, filed a complaint in this action.

19          Pursuant to the Local Rules of the Eastern District of California, upon commencing this

20 action on behalf of a minor, “the attorney representing the minor or incompetent person shall

21 present (1) appropriate evidence of the appointment of a representative for the minor or

22 incompetent person under state law or (2) a motion for the appointment of a guardian ad litem by

23 the Court, or, (3) a showing satisfactory to the Court that no such appointment is necessary to

24 ensure adequate representation of the minor . . . .” L.R. 202(a).

25 / / /

26 / /
27 / / /

28 / / /


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that, within ten (10) days from the date of

 2 entry of this order, Plaintiffs’ counsel shall file evidence that the representative has been

 3 appointed under state law or a motion for appointment of a guardian ad litem that meets the

 4 requirements of Local Rule 202.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     April 4, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
